J-S58010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JASON P. COTTRELL,

                            Appellant                 No. 416 MDA 2015


          Appeal from the Judgment of Sentence December 23, 2014
            in the Court of Common Pleas of Lackawanna County
              Criminal Division at No.: CP-35-CR-0000931-2014

BEFORE: GANTMAN, P.J., OLSON, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                    FILED NOVEMBER 12, 2015

        Appellant, Jason P. Cottrell, appeals from the sentence imposed

following his open guilty plea to endangering the welfare of a child (EWOC). 1

He claims his sentence was harsh and excessive. We conclude his claims are

waived for failure to raise and preserve them in the trial court. Accordingly,

we affirm.

        On September 29, 2014, Appellant entered a negotiated open guilty

plea to EWOC, avoiding other charges. (See N.T. Guilty Plea, 9/29/14, at

5).     On December 23, 2014, the court, informed by a Pre-Sentence

Investigation Report, imposed a sentence of not less than one nor more than

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 4304(a)(1).
J-S58010-15


three years’ incarceration in a state correctional institution, to be followed by

two years’ probation, a sentence in the aggravated range.                (See N.T.

Sentencing, 12/23/14, at 7).          The same day Appellant filed a motion for

reconsideration     of   sentence.       (See Motion   to   Reconsider   Sentence,

12/23/14, at unnumbered pages 1-4). The motion argued, in pertinent part,

that his family would suffer if he was incarcerated, and that a sentence of

one to two years minus a day would let him get into a work-release program

or house arrest. (See id. at unnumbered page 2). Notably, Appellant did

not claim that the sentence was harsh or excessive. The court denied the

motion on January 7, 2015. This appeal followed.2

       [I]ssues not raised in the lower court are waived and cannot be
       raised for the first time on appeal. Pa.R.A.P. 302(a). Issues
       challenging the discretionary aspects of sentencing must be
       raised in a post-sentence motion or by raising the claim during
       the sentencing proceedings. Absent such efforts, an objection to
       a discretionary aspect of a sentence is waived. This failure is not
       cured by submitting the challenge in a Rule 1925(b) statement.

Commonwealth v. Watson, 835 A.2d 786, 791 (Pa. Super. 2003) (case

citations and internal quotation marks omitted); see also Pa.R.Crim.P. 720

(“a written post-sentence motion shall be filed no later than 10 days after

imposition of sentence.”).


____________________________________________


2
 Appellant timely filed a concise statement of errors on April 24, 2015. See
Pa.R.A.P. 1925(b). The trial court did not file a Rule 1925(a) opinion. See
Pa.R.A.P. 1925(a).




                                           -2-
J-S58010-15


       Here, Appellant posits that even though he did not claim the sentence

was harsh and unreasonable in his motion, the issue is preserved in his Rule

1925(b) statement.        (See Appellant’s Brief, at 8-9).   We disagree.   See

Watson, supra at 791.

       We note he cites no supporting authority for his claim.          To the

contrary, controlling authority contradicts his supposition. See id. Because

Appellant failed to raise his excessiveness claim properly with the trial court,

it is waived.3

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2015




____________________________________________


3
  Moreover, it would not merit relief. Our independent review confirms that
the sentencing court had the benefit of a PSI. In it, Appellant apparently
blamed his actions on the choice of a “poor partner.” (N.T. Sentencing, at
6). Appellant did not seek medical attention for his infant’s injuries. He
gave a false written statement (and apparently another false oral statement)
to the police about the incident because he did not want to get into trouble.
(See Affidavit of Probable Cause, 12/03/13, at 2). In the totality of the
circumstances, we would find that the court had an ample basis for its
sentence. We would not disturb its discretion.



                                           -3-